DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2019-08-08 (herein referred to as the Reply) where claim(s) 1-10 are pending for consideration.
Drawing Objections
The drawings contain “FIG. 4” and “FIG. 4B” where there is no “FIG. 4A.” It appears “FIG. 4” should be designated as “FIG. 4A.” Note: Other FIGs follow the convention of A through Z naming convention such as FIGS. 1A to 1D.
The drawings contain “FIG. 5” and “FIG. 5B” where there is no “FIG. 5A.” It appears “FIG. 5” should be designated as “FIG. 5A.” Note: Other FIGs follow the convention of A through Z naming convention such as FIGS. 1A to 1D.
FIG. 5B has no reference characters or calls outs to its disclosed elements. 


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 6 and 2-5, 7-10 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The independent claims recite:
if, according to the first mapping, the first RO and the first SSB have the same index, use the determined first order;
There are no bounds or further details regarding the “use of the first determined ordered.  Particularly a broadest reasonable interpretation of the phrase “use” can encompass a vast number of operations and actions.
Accordingly, the claim(s) is/are rejected under 35 U.S.C. 112(a) because the Specification, while being enabling for using the first order to determine when to transmit a preamble does not reasonably provide enablement for using the first order to do everything else – for example, using the first order to estimate tomorrow’s weather. 
Consequently, the Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited References
US20180324850
US20210037487
US20190182870
US20190268947
US20190150190
US20190208548
US20190053281
US20190223163
US20210037488
US20190320469
US20210014889
US20190387546
US20200120584

Examiner’s Notes
The Examiner attempted several calls to the applicant’s representative during the first week of March 2021 to suggest amendments to bring the case into condition for allowance. The Examiner’s voicemails were not returned by the applicant’s representative. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415